EXHIBIT 2 Consolidated Financial Statements (Expressed in Canadian dollars) LINGO MEDIA CORPORATION December 31, 2008 and 2007 1 LINGO MEDIA CORPORATION December 31, 2008 and 2007 (Expressed in Canadian dollars) CONTENTS Page Statement of Management’s Responsibility 3 Auditors’ Report 4 Consolidated Balance Sheets 5 Consolidated Statements of Deficit 6 Consolidated Statements of Operations 7 Consolidated Statements of Cash Flows 8 Notes to Consolidated Financial Statements 9 2 Management’s Responsibility To the Shareholders of Lingo Media Corporation: Management is responsible for the preparation and presentation of the accompanying consolidated financial statements, including responsibility for significant accountingjudgments and estimates in accordance with Canadian generally accepted accounting principles and ensuring that all information in the Management Discussion & Analysis is consistent with the statements.This responsibility includes selecting appropriate accounting principles and methods, and making decisions affecting the measurement of transactions in which objective judgment is required. In discharging its responsibilities for the integrity and fairness of the consolidated financial statements, management designs and maintains the necessary accounting systems and related internal controls to provide reasonable assurance that transactions are authorized, assets are safeguarded and financial records are properly maintained to provide reliable information for the preparation of financial statements. The Board of Directors and the Audit Committee include some Directors who are neither management nor employees of the Company. The Board is responsible for overseeing management in the performance of its financial reporting responsibilities, and for approving the financial information included in the annual report.The Audit Committee has the responsibility of meeting with management and external auditors to discuss the internal controls over the financial reporting process, auditing matters and financial reporting issues.The Committee is also responsible for recommending the appointment of the Company’s external auditors. Collins Barrow Toronto LLP, an independent firm of Chartered Accountants, is appointed by the Audit Committee of the Board to audit the consolidated financial statements and report directly to them; their report follows.The external auditors have full and free access to, and meet periodically and separately with, both the Audit Committee and management to discuss their audit findings. April 30, /s/ Michael Kraft /s/ Khurram Qureshi Chief Executive Officer Chief Financial Officer 3 Collins Barrow Toronto LLP 20 Eglinton Avenue West Suite 2100, P.O. Box 2014 Toronto, Ontario M4R 1K8Canada T.416.480.0160 F.416.480.2646 www.collinsbarrow.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Lingo Media Corporation: We have audited the consolidated balance sheet of Lingo Media Corporation as at December 31, 2008, and the consolidated statements of operations, deficit and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). These standards require that we plan and perform an audit to obtain reasonable assurance whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.
